Appeal by the defendant from a judgment of the County Court, Suffolk County (Farneti, J.), rendered April 25, 2003, convicting him of grand larceny in the first degree and offering a false instrument for filing in the first degree (five counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Suffolk County, for further proceedings pursuant to CEL 460.50 (5).
The defendant argues that the Supreme Court erred in refus*723ing a specific request for a jury charge. However, the jury charge, viewed in its entirety, adequately conveyed the appropriate legal standards to the jury (see People v Williams, 81 NY2d 303 [1993]; People v Storms, 2 AD3d 757 [2003]; People v Lawrence, 298 AD2d 405 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Ritter, J.E, Krausman, Luciano and Cozier, JJ., concur.